Title: To Thomas Jefferson from William Stephens, 28 October 1804
From: Stephens, William
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Savannah 28th Oct: 1804
               
               General Mitchell having been elected a Senator, of our State Legislature, necessarily declines his appointment, as the Attorney for this District, the Constitution disqualifying any public Officer from a seat.
               It is with great satisfaction I mention, that Mr Mitchell, has, with fidelity discharged, the duties of the Office, to which you were pleased to appoint him, and stands high, in the General Opinion of the People of this State.
               I hope, it will not be considered an Intrusion, to name to you Mr. Wm. B. Bulloch, as well qualified to fill the vacant office of District Attorney;—This Gentleman has lately resigned the office of Attorney General of the State, the arduous duties, of which, he discharged, with great diligence and Integrity, and is now a Representative from our County and Metropolis to the ensuing Legislature; The session being an important one, it became very requisite, that proper Characters, should represent us, as well, from Local, as national Views.
               By Introducing Mr Bulloch, to your Notice, it is with truth, I assert, he is recommended, as a Gent. of sound Principles and Morals, and well deserving of any Confidence that may be placed in him—he is a Native of this City, and the Youngest Son, of Mr Archd. Bulloch, our first Governor, at the commencement of the Revolution, and amongst the first delegates for this State to Congress: Whilst mentioning Gen: Mitchell, and Mr Bulloch, I call to mind with pleasure, that they were both Students in my Office—I trust, Sir, on enquiry, that you will find my Introduction correct.
               As near Neighbors to the Spaniards, we feel an Anxiety, on the apparent differences between our Government, and the Crown of Spain, on the Subject of the Louisiana Boundary; As to myself, I rest very secure, in the wisdom of our Councils, they, forseeing that the Florida’s, being in Possession, of any power more enterprizing than the Spaniards would be injurious to the people of the United States, but a Serious evil to this State—hence the policy of a Good Understanding with Spain, or, the possession of the Florida’s ourselves—pardon this digression, and believe me, with the highest Esteem very Respectfully
               Sir Yr very obt Sert
               
                  
                     W. Stephens
                  
               
            